DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
This action is responsive to the preliminary amendments and remarks received 28 April 2022. Claims 1 - 18 are currently pending. 

Claim Objections
Claim 1 is objected to because of the following informalities: Lines 4 - 5 of claim 1 recite, in part, “in the target image; selecting an icon position” which appears to contain a grammatical error and/or a minor informality. The Examiner suggests amending the claim to --in the target image; and selecting an icon position-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: Line 7 of claim 1 recites, in part, “wherein said that selecting an icon position from preset candidate positions” which appears to contain a grammatical error and/or minor informalities. The Examiner suggests amending the claim to --wherein saidthe icon position from the preset candidate positions-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 2 is objected to because of the following informalities: Line 1 of claim 2 recites, in part, “wherein said that detecting a salient location” which appears to contain a grammatical error and/or a minor informality. The Examiner suggests amending the claim to --wherein saidthe salient location-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 2 is objected to because of the following informalities: Lines 5 - 6 of claim 2 recite, in part, “grayscale image; obtaining the salient location” which appears to contain a grammatical error and/or a minor informality. The Examiner suggests amending the claim to --grayscale image; and obtaining the salient location-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 3 is objected to because of the following informalities: Lines 1 - 2 of claim 3 recite, in part, “wherein said that detecting a target object in a target image and determining a reference position of the target object” which appears to contain a grammatical error and/or minor informalities. The Examiner suggests amending the claim to --wherein saidthe target object in [[a]] the target image and determining [[a]] the reference position of the target object-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 3 is objected to because of the following informalities: Lines 5 - 6 of claim 3 recite, in part, “according to a preset rule; taking a target position” which appears to contain a grammatical error and/or minor informality. The Examiner suggests amending the claim to --according to a preset rule; and taking a target position-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 4 is objected to because of the following informalities: Lines 1 - 2 of claim 4 recite, in part, “wherein said that determining a target object from the at least one object according to a preset rule,” which appears to contain a grammatical error, inconsistent claim terminology and/or a minor informality. The Examiner suggests amending the claim to --wherein said selecting the target object from the at least one object according to [[a]] the preset rule,-- in order to maintain consistency with line 5 of claim 3 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 4 is objected to because of the following informalities: Line 3 of claim 4 recites, in part, “determining the target object” which appear to contain inconsistent claim terminology and/or a minor informality. The Examiner suggests amending the claim to --selecting . Appropriate correction is required.
Claim 4 is objected to because of the following informalities: Line 5 of claim 4 recites, in part, “determining the target object” which appear to contain inconsistent claim terminology and/or a minor informality. The Examiner suggests amending the claim to --selecting . Appropriate correction is required.
Claim 5 is objected to because of the following informalities: Lines 1 - 2 of claim 5 recite, in part, “wherein said that selecting an icon position from preset candidate positions” which appears to contain a grammatical error and/or minor informalities. The Examiner suggests amending the claim to --wherein saidthe icon position from the preset candidate positions-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 5 is objected to because of the following informalities: Lines 5 - 6 of claim 5 recite, in part, “but the salient location does not exist; selecting a candidate position” which appears to contain a grammatical error and/or minor informality. The Examiner suggests amending the claim to --but the salient location does not exist; and selecting a candidate position-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 6 is objected to because of the following informalities: Lines 1 - 2 of claim 6 recite, in part, “wherein said that selecting an icon position from preset candidate positions” which appears to contain a grammatical error and/or minor informalities. The Examiner suggests amending the claim to --wherein saidthe icon position from the preset candidate positions-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 6 is objected to because of the following informalities: Lines 5 - 6 of claim 6 recite, in part, “but the salient location does not exist; selecting a candidate position” which appears to contain a grammatical error and/or minor informality. The Examiner suggests amending the claim to --but the salient location does not exist; and selecting a candidate position-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 7 is objected to because of the following informalities: Lines 8 - 9 of claim 7 recite, in part, “in the target image; selecting an icon position” which appears to contain a grammatical error and/or a minor informality. The Examiner suggests amending the claim to --in the target image; and selecting an icon position-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 7 is objected to because of the following informalities: Line 11 of claim 7 recites, in part, “wherein said that selecting an icon position from preset candidate positions” which appears to contain a grammatical error and/or minor informalities. The Examiner suggests amending the claim to --wherein saidthe icon position from the preset candidate positions-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 8 is objected to because of the following informalities: Lines 1 - 2 of claim 8 recite, in part, “wherein said that detecting a salient location” which appears to contain a grammatical error and/or a minor informality. The Examiner suggests amending the claim to --wherein saidthe salient location-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 8 is objected to because of the following informalities: Lines 5 - 6 of claim 8 recite, in part, “grayscale image; obtaining the salient location” which appears to contain a grammatical error and/or a minor informality. The Examiner suggests amending the claim to --grayscale image; and obtaining the salient location-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 9 is objected to because of the following informalities: Lines 1 - 2 of claim 9 recite, in part, “wherein said that detecting a target object in a target image and determining a reference position” which appears to contain a grammatical error and/or minor informalities. The Examiner suggests amending the claim to --wherein saidthe target object in [[a]] the target image and determining [[a]] the reference position-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 9 is objected to because of the following informalities: Lines 6 - 7 of claim 9 recite, in part, “according to a preset rule; taking a target position” which appears to contain a grammatical error and/or minor informality. The Examiner suggests amending the claim to --according to a preset rule; and taking a target position-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 10 is objected to because of the following informalities: Lines 1 - 2 of claim 10 recite, in part, “wherein said that determining a target object from the at least one object according to a preset rule,” which appears to contain a grammatical error, inconsistent claim terminology and/or a minor informality. The Examiner suggests amending the claim to --wherein said selecting the target object from the at least one object according to [[a]] the preset rule,-- in order to maintain consistency with line 6 of claim 9 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 10 is objected to because of the following informalities: Line 4 of claim 10 recites, in part, “determining the target object” which appear to contain inconsistent claim terminology and/or a minor informality. The Examiner suggests amending the claim to --selecting . Appropriate correction is required.
Claim 10 is objected to because of the following informalities: Line 6 of claim 10 recites, in part, “determining the target object” which appear to contain inconsistent claim terminology and/or a minor informality. The Examiner suggests amending the claim to --selecting line 6 of claim 9 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 11 is objected to because of the following informalities: Lines 1 - 2 of claim 11 recite, in part, “wherein said that selecting an icon position from preset candidate positions” which appears to contain a grammatical error and/or minor informalities. The Examiner suggests amending the claim to --wherein saidthe icon position from the preset candidate positions-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 11 is objected to because of the following informalities: Lines 6 - 7 of claim 11 recite, in part, “but the salient location does not exist; selecting a candidate position” which appears to contain a grammatical error and/or minor informality. The Examiner suggests amending the claim to --but the salient location does not exist; and selecting a candidate position-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 12 is objected to because of the following informalities: Lines 1 - 2 of claim 12 recite, in part, “wherein said that selecting an icon position from preset candidate positions” which appears to contain a grammatical error and/or minor informalities. The Examiner suggests amending the claim to --wherein saidthe icon position from the preset candidate positions-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 12 is objected to because of the following informalities: Lines 6 - 7 of claim 12 recite, in part, “but the salient location does not exist; selecting a candidate position” which appears to contain a grammatical error and/or minor informality. The Examiner suggests amending the claim to --but the salient location does not exist; and selecting a candidate position-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 13 is objected to because of the following informalities: Lines 6 - 7 of claim 13 recite, in part, “in the target image; selecting an icon position” which appears to contain a grammatical error and/or a minor informality. The Examiner suggests amending the claim to --in the target image; and selecting an icon position-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 13 is objected to because of the following informalities: Line 9 of claim 13 recites, in part, “wherein said that selecting an icon position from preset candidate positions” which appears to contain a grammatical error and/or minor informalities. The Examiner suggests amending the claim to --wherein saidthe icon position from the preset candidate positions-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 14 is objected to because of the following informalities: Lines 1 - 2 of claim 14 recite, in part, “wherein said that detecting a salient location” which appears to contain a grammatical error and/or a minor informality. The Examiner suggests amending the claim to --wherein saidthe salient location-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 14 is objected to because of the following informalities: Lines 5 - 6 of claim 14 recite, in part, “grayscale image; obtaining the salient location” which appears to contain a grammatical error and/or a minor informality. The Examiner suggests amending the claim to --grayscale image; and obtaining the salient location-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 15 is objected to because of the following informalities: Lines 1 - 2 of claim 15 recite, in part, “wherein said that detecting a target object in a target image and determining a reference position” which appears to contain a grammatical error and/or minor informalities. The Examiner suggests amending the claim to --wherein saidthe target object in [[a]] the target image and determining [[a]] the reference position-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 15 is objected to because of the following informalities: Lines 5 - 6 of claim 15 recite, in part, “according to a preset rule; taking a target position” which appears to contain a grammatical error and/or minor informality. The Examiner suggests amending the claim to --according to a preset rule; and taking a target position-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 16 is objected to because of the following informalities: Lines 1 - 2 of claim 16 recite, in part, “wherein said that determining a target object from the at least one object according to a preset rule,” which appears to contain a grammatical error and/or minor informalities. The Examiner suggests amending the claim to --wherein said the target object from the at least one object according to [[a]] the preset rule,-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 17 is objected to because of the following informalities: Lines 1 - 2 of claim 17 recite, in part, “wherein said that selecting an icon position from preset candidate positions” which appears to contain a grammatical error and/or minor informalities. The Examiner suggests amending the claim to --wherein saidthe icon position from the preset candidate positions-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 17 is objected to because of the following informalities: Lines 5 - 6 of claim 17 recite, in part, “but the salient location does not exist; selecting a candidate position” which appears to contain a grammatical error and/or minor informality. The Examiner suggests amending the claim to --but the salient location does not exist; and selecting a candidate position-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 18 is objected to because of the following informalities: Lines 1 - 2 of claim 18 recite, in part, “wherein said that selecting an icon position from preset candidate positions” which appears to contain a grammatical error and/or minor informalities. The Examiner suggests amending the claim to --wherein saidthe icon position from the preset candidate positions-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 18 is objected to because of the following informalities: Lines 5 - 6 of claim 18 recite, in part, “but the salient location does not exist; selecting a candidate position” which appears to contain a grammatical error and/or minor informality. The Examiner suggests amending the claim to --but the salient location does not exist; and selecting a candidate position-- in order to improve the clarity and precision of the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 - 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the average distance" in lines 12 - 13. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests amending lines 11 - 12 of claim 1 to --and with [[a]] an average distance that is the largest average distance out of average distances for each candidate position of the preset candidate positions as the icon position--.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which target object “the target object” recited on line 6, along with subsequent recitations of “the target object”, are referencing. Are they referring to the “target object” recited on line 2 of claim 1 or the “target object” recited on line 5 of claim 3? Additionally, it is unclear as to whether the “target object” recited on line 2 of claim 1 and the “target object” recited on line 5 of claim 3 are the same target object or different target objects. Clarification and appropriate correction are required. For purposes of examination the Examiner will treat “the target object” in the claim(s) as referencing a single same target object and suggests amending line 5 of claim 3 to --selecting [[a]] the target object--.
Claim 7 recites the limitation "the average distance" in lines 16 - 17. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests amending lines 15 - 16 of claim 7 to --and with [[a]] an average distance that is the largest average distance out of average distances for each candidate position of the preset candidate positions as the icon position--.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which target object “the target object” recited on line 7, along with subsequent recitations of “the target object”, are referencing. Are they referring to the “target object” recited on line 6 of claim 7 or the “target object” recited on line 6 of claim 9? Additionally, it is unclear as to whether the “target object” recited on line 6 of claim 7 and the “target object” recited on line 6 of claim 9 are the same target object or different target objects. Clarification and appropriate correction are required. For purposes of examination the Examiner will treat “the target object” in the claim(s) as referencing a single same target object and suggests amending line 6 of claim 9 to --selecting [[a]] the target object--.
Claim 13 recites the limitation "the average distance" in lines 14 - 15. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests amending lines 13 - 14 of claim 13 to --and with [[a]] an average distance that is the largest average distance out of average distances for each candidate position of the preset candidate positions as the icon position--.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which target object “the target object” recited on line 6, along with subsequent recitations of “the target object”, are referencing. Are they referring to the “target object” recited on line 4 of claim 13 or the “target object” recited on line 5 of claim 15? Additionally, it is unclear as to whether the “target object” recited on line 4 of claim 13 and the “target object” recited on line 5 of claim 15 are the same target object or different target objects. Clarification and appropriate correction are required. For purposes of examination the Examiner will treat “the target object” in the claim(s) as referencing a single same target object and suggests amending line 5 of claim 15 to --selecting [[a]] the target object--.
Claims 2, 4 - 6, 8, 10 - 12, 14 and 16 - 18 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to being dependent upon a rejected base claim(s) but would be withdrawn from the rejection if their base claim(s) overcomes the rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. U.S. Publication No. 2011/0321084 A1.

-	With regards to claim 1, Takahashi et al. disclose a method for determining an icon position, (Takahashi et al., Figs. 2 - 5, 7A, 7C & 8A - 9B, Pg. 2 ¶ 0038 and 0041 - 0044, Pg. 3 ¶ 0064 - 0069, Pg. 5 ¶ 0114 - 0116, Pg. 6 ¶ 0124, Pg. 9 ¶ 0193 - 0200) comprising: detecting a target object in a target image (Takahashi et al., Figs. 5 & 7A - 8C, Pg. 4 ¶ 0087 - 0088, Pg. 5 ¶ 0114, Pg. 7 ¶ 0147 - 0150, Pg. 9 ¶ 0192 - 0194 and 0200) and determining a reference position of the target object in the target image; (Takahashi et al., Figs. 7A - 8C, Pg. 2 ¶ 0040 - 0041, Pg. 3 ¶ 0064 - 0067, Pg. 7 ¶ 0147 - 0150, Pg. 9 ¶ 0192 - 0195 and 0200) detecting a salient location in the target image; (Takahashi et al., Figs. 5 & 7A - 8C, Pg. 4 ¶ 0087 - 0094, Pg. 7 ¶ 0147 - Pg. 8 ¶ 0165 [“Each visual feature of a video frame is defined as a portion of the video frame that is more important than any other portions, because the portion easily catches a viewer's eyes, and constitutes the viewer's visual perception”]) selecting an icon position from preset candidate positions according to distances between the reference position or the salient location and the candidate positions; (Takahashi et al., Abstract, Figs. 2, 5, 7A & 7C - 8C, Pg. 2 ¶ 0041, Pg. 3 ¶ 0064 - 0069, Pg. 5 ¶ 0114, Pg. 9 ¶ 0187 and 0193 - 0200) wherein said that selecting an icon position from preset candidate positions according to distances between the reference position or the salient location and the candidate positions, comprises: selecting a candidate position with both distances from the reference position and the salient location greater than a preset distance threshold and with a largest average distance as the icon position if both the reference position and the salient location exist, wherein the average distance is an average of a distance between the candidate position and the reference position and a distance between the candidate position and the salient location. ([The Examiner asserts that “selecting a candidate position with both distances… as the icon position if both the reference position and the salient location exist…” is a contingent limitation and that the broadest reasonable interpretation of method claim 1, and dependent claims thereof, does not include the step(s) that are not required to be performed because the condition(s) precedent, “if both the reference position and the salient location exist”, are not met. See MPEP § 2111.04 (II). Additionally, the Examiner asserts that Takahashi et al. disclose a scenario wherein both the reference position and the salient location don’t exist, i.e., the condition(s) of the contingent limitation are not met, see at least page 4 paragraph 0085 and page 7 paragraphs 0144 and 0148 of Takahashi et al. wherein they disclose that only one feature might be extracted and that one or more features are extracted.]) 

-	With regards to claim 5, Takahashi et al. disclose the method according to claim 1, wherein said that selecting an icon position from preset candidate positions according to distances between the reference position or the salient location and the candidate positions, comprises: selecting a candidate position with a largest distance from the reference position as the icon position if the reference position exists but the salient location does not exist; (Takahashi et al., Figs. 7C - 8C, Pg. 2 ¶ 0041, Pg. 3 ¶ 0069, Pg. 4 ¶ 0085, Pg. 7 ¶ 0144 and 0148, Pg. 9 ¶ 0187, 0198 and 0200 [Takahashi et al. disclose that sometimes only one feature might be extracted and that one or more features are extracted, i.e., depending on the extracted feature only one of the reference position and salient location exist.]) selecting a candidate position with a largest distance from the salient location as the icon position if the salient location exists but the reference position does not exist. (Takahashi et al., Figs. 7C - 8C, Pg. 2 ¶ 0041, Pg. 3 ¶ 0069, Pg. 4 ¶ 0085, Pg. 7 ¶ 0144 and 0148, Pg. 9 ¶ 0187, 0198 and 0200 [Takahashi et al. disclose that sometimes only one feature might be extracted and that one or more features are extracted, i.e., depending on the extracted feature only one of the reference position and salient location exist.]) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. U.S. Publication No. 2011/0321084 A1 as applied to claim 1 above, and further in view of Su et al. U.S. Publication No. 2022/0245823 A1.

-	With regards to claim 2, Takahashi et al. disclose the method according to claim 1, wherein said that detecting a salient location in the target image comprises: determining a salient area according to image information of different areas in the target image; (Takahashi et al., Pg. 4 ¶ 0087 - 0094, Pg. 7 ¶ 0147 - Pg. 8 ¶ 0165) obtaining the salient location by determining a center of the salient area. (Takahashi et al., Pg. 3 ¶ 0065, Pg. 9 ¶ 0193 - 0200) Takahashi et al. fail to disclose explicitly obtaining a grayscale image corresponding to the target image; and determining a salient area according to grayscale information of different areas in the grayscale image. Pertaining to analogous art, Su et al. disclose wherein said that detecting a salient location in the target image comprises: obtaining a grayscale image corresponding to the target image; (Su et al., Pg. 4 ¶ 0060 - 0064, Pg. 6 ¶ 0089 - 0094, 0098 and 0101 - 0103 [“Data representing the first image is input into the saliency detection model, and the saliency detection model processes the data representing the first image, and outputs data representing the salient object. The data representing the first image may be the first image itself, a grayscale image of the first image, or the like”]) determining a salient area according to grayscale information of different areas in the grayscale image; (Su et al., Figs. 4A & 6, Pg. 4 ¶ 0060 - 0064, Pg. 5 ¶ 0088 - Pg. 6 ¶ 0092, Pg. 6 ¶ 0094 - 0096, 0098 and 0101 - 0103, Pg. 7 ¶ 0112 - 0115) obtaining the salient location by determining a center of the salient area. (Su et al., Fig. 6, Pg. 4 ¶ 0060 - 0064, Pg. 7 ¶ 0113 - 0115, Pg. 10 ¶ 0171 and 0177, Pg. 11 ¶ 0179 and 0183) Takahashi et al. and Su et al. are combinable because they are both directed towards image processing systems which detect visually important regions of images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takahashi et al. with the teachings of Su et al. This modification would have been prompted in order to substitute one of the feature extraction techniques of Takahashi et al. that extracts a visually attractive/significant image area(s) for the saliency detection technique of Su et al. The saliency detection technique of Su et al. could be substituted in place of one of the feature extraction techniques of Takahashi et al. that extracts a visually attractive/significant image area(s) utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination the saliency detection technique of Su et al. that is based on grayscale information would be utilized to extract one or more features of the image corresponding to one or more visually attractive/significant image areas. Furthermore, this modification would have been prompted by the teachings and suggestions of Takahashi et al. that their feature extractor utilizes at least one of a multitude of different feature extraction techniques to extract a portion of a video frame that is more importation than any other portions and that one of those feature extraction techniques is based on luminance information, see at least page 7 paragraphs 0147 - 0148 and page 8 paragraphs 0163 - 0165 of Takahashi et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the grayscale based saliency detection technique of Su et al. would be utilized to extract one or more features of the image corresponding to one or more visually attractive/significant image areas. Therefore, it would have been obvious to combine Takahashi et al. with Su et al. to obtain the invention as specified in claim 2. 

-	With regards to claim 6, Takahashi et al. in view of Su et al. disclose the method according to claim 2, wherein said that selecting an icon position from preset candidate positions according to distances between the reference position or the salient location and the candidate positions, comprises: selecting a candidate position with a largest distance from the reference position as the icon position if the reference position exists but the salient location does not exist; (Takahashi et al., Figs. 7C - 8C, Pg. 2 ¶ 0041, Pg. 3 ¶ 0069, Pg. 4 ¶ 0085, Pg. 7 ¶ 0144 and 0148, Pg. 9 ¶ 0187, 0198 and 0200 [Takahashi et al. disclose that sometimes only one feature might be extracted and that one or more features are extracted, i.e., depending on the extracted feature only one of the reference position and salient location exist.]) selecting a candidate position with a largest distance from the salient location as the icon position if the salient location exists but the reference position does not exist. (Takahashi et al., Figs. 7C - 8C, Pg. 2 ¶ 0041, Pg. 3 ¶ 0069, Pg. 4 ¶ 0085, Pg. 7 ¶ 0144 and 0148, Pg. 9 ¶ 0187, 0198 and 0200 [Takahashi et al. disclose that sometimes only one feature might be extracted and that one or more features are extracted, i.e., depending on the extracted feature only one of the reference position and salient location exist.]) 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. U.S. Publication No. 2011/0321084 A1 as applied to claim 1 above, and further in view of Zalewski U.S. Publication No. 2014/0156364 A1.

-	With regards to claim 3, Takahashi et al. disclose the method according to claim 1, wherein said that detecting a target object in a target image and determining a reference position of the target object in the target image, comprises: identifying at least one object in the target image and a corresponding target area; (Takahashi et al., Figs. 7A - 8C, Pg. 3 ¶ 0064 - 0065, Pg. 4 ¶ 0087 - 0088, Pg. 5 ¶ 0114, Pg. 7 ¶ 0147 - 0150, Pg. 9 ¶ 0192 - 0194 and 0200) selecting a target object from the at least one object; (Takahashi et al., Figs. 7A - 8C, Pg. 7 ¶ 0147 - 0150, Pg. 9 ¶ 0191 - 0200) taking a target position of a target area corresponding to the target object as the reference position, (Takahashi et al., Figs. 7A - 8C, Pg. 7 ¶ 0147 - 0150, Pg. 9 ¶ 0191 - 0200) wherein the target position comprises: a center of the target area corresponding to the target object, (Takahashi et al., Figs. 7A - 8C, Pg. 3 ¶ 0065, Pg. 7 ¶ 0147 - 0150, Pg. 9 ¶ 0192 - 0194 and 0200) and a position of a target feature in the target area corresponding to the target object. (Takahashi et al., Figs. 7C - 8C, Pg. 2 ¶ 0040 - 0041, Pg. 3 ¶ 0064 - 0065, Pg. 7 ¶ 0147 - 0150, Pg. 9 ¶ 0192 - 0194 and 0200, Pg. 10 ¶ 0208 - 0209) Takahashi et al. fail to disclose explicitly selecting a target object from the at least one object according to a preset rule. Pertaining to analogous art, Zalewski discloses identifying at least one object in the target image and a corresponding target area; (Zalewski, Abstract, Figs. 4 & 7, Pg. 3 ¶ 0041 and 0044, Pg. 4 ¶ 0054 - 0057, 0059 and 0061 - 0062, Pg. 5 ¶ 0072, Pg. 6 ¶ 0079 and 0083) and selecting a target object from the at least one object according to a preset rule. (Zalewski, Abstract, Figs. 4 & 5B, Pg. 4 ¶ 0057 - 0059, Pg. 4 ¶ 0062 - Pg. 5 ¶ 0070, Pg. 6 ¶ 0077) Takahashi et al. and Zalewski are combinable because they are both directed towards image processing systems that detect one or more target objects in an image and then select a position in the image for inserting ad overlay based on positions of the one or more detected target objects in the image. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takahashi et al. with the teachings of Zalewski. This modification would have been prompted in order to enhance the base device of Takahashi et al. with the well-known and applicable technique Zalewski applied to a comparable device. Selecting a target object from at least one object identified in the image according to a preset rule, as taught by Zalewski, would enhance the base device of Takahashi et al. by allowing for only the most visually interesting object of an image comprising multiple objects to be identified as the principal/target object of the image so as to improve the ability of the base device to robustly and reliably identify an icon position that is spaced furthest apart from the most visually interesting object at which an ad overlay may be inserted without occluding the principal/target object of the image and/or causing a viewer to feel visual discomfort from the placement of the ad overlay. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a target object from at least one object identified in the image would be selected according to a preset rule, such as according to an area proportion of the at least one object, in order to enhance the ability of the base device of Takahashi et al. to robustly and reliably select an icon position that is spaced furthest apart from the most visually interesting object of the image so that ad overlay may be inserted at the selected icon position without occluding the principal/target object of the image and/or causing a viewer to feel visual discomfort from the placement of the ad overlay. Therefore, it would have been obvious to combine Takahashi et al. with Zalewski to obtain the invention as specified in claim 3. 

-	With regards to claim 4, Takahashi et al. in view of Zalewski disclose the method according to claim 3. Takahashi et al. fail to disclose explicitly wherein said that determining a target object from the at least one object according to a preset rule, comprises: determining the target object according to a position of the at least one object in the target image; or determining the target object according to an area proportion of the at least one object in the target image. Pertaining to analogous art, Zalewski discloses wherein said that determining a target object from the at least one object according to a preset rule, comprises: determining the target object according to a position of the at least one object in the target image; or determining the target object according to an area proportion of the at least one object in the target image. (Zalewski, Fig. 5B, Pg. 4 ¶ 0059, Pg. 4 ¶ 0062 - Pg. 5 ¶ 0066, Pg. 5 ¶ 0069 - 0070) 

Allowable Subject Matter
Claims 7 - 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not anticipate nor does it suggest the combination(s), as best understood by the Examiner, presently claimed in claims 7 and 13. In particular, determining an icon position for an image by determining a reference position of a target object detected in the image, detecting a salient location in the image, and selecting the icon position from preset candidate positions according to distances between the reference position or the salient location and the preset candidate positions, wherein the selecting the icon position according to distances comprises selecting a candidate position with both distances from the reference position and the salient location greater than a preset distance threshold and with an average distance that is the largest average distance out of average distances of each candidate position of the preset candidate positions as the icon position, wherein the average distance is an average of a distance between the candidate position and the reference position and a distance between the candidate position and the salient location. These elements, in combination with the remaining component(s) of the identified claim(s), are not taught nor are they suggested by the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Banica et al. U.S. Patent No. 9,467,750; which is directed towards methods and systems for placing an overlay in video content, wherein saliency maps are computed for the video content and the saliency maps are utilized to determine an overlay placement location having the lowest saliency cost (total saliency covered) for placing the overlay in the video content.
Chapdelaine et al. U.S. Publication No. 2009/0273711 A1; which is directed towards a method and apparatus for determining a location of a caption in a video associated with a region of interest (ROI), such as a face, text or area of high motion activity, wherein the location of the caption in the video is selected based on a position of the ROI and a distance between potential locations of the caption and the ROI. 
Zhang U.S. Patent No. 10,645,332; which is directed towards a method and apparatus for determining a subtitle display region in a video, wherein key content in the video is identified and, when the subtitle display region overlaps key content, the subtitle display region is adjusted to another region(s) that does not overlap the key content.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667